DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-24 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al.  (US 2008/0233367), hereinafter Maeda, alternatively, in view of Bowers et al. (US 2010/0265158), hereinafter Bowers.
Regarding claims 11 and 17-18, Maeda discloses a method of forming pieces for a radome (radio wave transmission cover) (abstract) comprising: 
(a) molding a polycarbonate first resin to form a cover layer (3) using one or more first molds (par. 0086) (“that collectively define a decorative feature” is considered to be an inherent result here resulting from the molding because there are no steps that would appear to limit this further and the term “decorative” is subjective such that any markings would be considered “decorative”); placing a design layer onto the surface of the cover layer to form an intermediate (par. 0088); 
(b) inserting the intermediate into a second mold (par. 0090 describes a “fourth mold” that is combined with a “first mold” which holds the pieces to create this mold corresponding to the claimed “second mold” with the pieces inserted in the combination mold, as claimed) and also states that the intermediate “is placed in the first mold” which suggests that the design layer is formed outside of the first mold; 
(c/d) using this “second mold” having the pieces inside, and placing a (different from polycarbonate) AES resin (par. 0090) to form a substrate layer (4) on the rear surface of design layer (2) (the substrate layer would be paired or complementary with the cover layer (3) as claimed) such that (e) the front pieces and the back piece make up the radome (Maeda, Fig. 12); and 
(f) removing the cover product from the mold (par. 0090). 
Further regarding as in (c/d/e/g) “determining” and molding of specific non-uniform thickness of the back piece/radome as a whole, Maeda discloses an embodiment in Figs. 12-13 which appears to have a non-uniform thickness with respect to both each piece of the radome, and the randome as a whole (as illustrated in Figs. 12-13 and introduced in par. 0007). The plastic material making up the front and/or back piece would inherently reduce or minimize radar attenuation through the plastic material from a radar source.
Maeda does not explicitly disclose that the pieces are taken from one mold and placed into a separate mold (par. 0090 describes inserting the pieces into the first mold), or that the AES resin is specifically transparent.
Regarding the molds, it has been held that rearranging the steps in a case where there are no unexpected results from such a rearrangement would support a case of prima facie obviousness. Par. 0090 places the intermediate into the first mold, and then it is combined with a “fourth mold” to create a distinct new mold that would map to the claimed “second mold.” Maeda further explains that the cavity of this mold is defined by the intermediate, and a surface of the fourth mold, and another surface of the first mold. Therefore, there does not seem to be any unexpected results from reversing these steps, by first putting the mold together before placing the intermediate inside the mold in the order as claimed. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process above to rearrange the order of steps by first producing the full second mold, and then subsequently placing the intermediate pieces into the mold as claimed.
Regarding the AES resin/transparency, Maeda further teaches that the cover layers are “transparent,” even mentioning the word more than once in the same sentence (par. 0077) to describe at least one of the cover layers. The substrate layer (4) is not introduced in the same way (par. 0080), where the word transparent is not present, and additionally, as stated in par. 0080, the design layer and substrate layers are in contact with one another. Therefore, in order to better present the decoration (by giving it a non-transparent base for contrast), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process above to further specify that the AES resin is non-transparent, as claimed as to show a design with contrast to a transparent material on the cover layers.  
Fig. 12b of Maeda is reproduced below to further highlight certain claim limitations as in the last wherein clause of claim 11. 

    PNG
    media_image1.png
    265
    169
    media_image1.png
    Greyscale

As is illustrated above, the surface (3) can be named the “front” and is indeed flatter than the opposing “back” surface (4) which has a greater curvature, and thus, it appears the cited figure would still meet the claim as written. These surfaces appear to meet the corresponding limitations of claims 17 with a back surface, and claim 18 with a second piece corresponding to the protrusions of the first piece. Claims 17-18 depend from claim 16 below, but are explained here, out of expected order, due to the applicable drawing above. 
However, additionally or alternatively to the above, if Applicant contests this interpretation, Bowers discloses various systems and methods of conversion of electromagnetic waves (radio waves are a species of EM waves) using conversion “lenses” (Bowers, abstract, ref. claim 143). 
Bowers discloses an embodiment (Fig. 10) where a lens has a different curvature at a front face with respect to the back opposite face (Bowers, par. 0045, 0057-0058 referring to a first surface region 111, and a second surface region 112) for attenuating the waves passing through the lenses. Both Maeda and Bowers are concerned with the production of radio wave (or EM wave) covers as to cause the waves to attenuate through the material. As such, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Bowers into the process of Maeda above. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the shape of Bowers (as in Bowers, Fig. 10 above) is used to design the shape of the material produced in Maeda above, as is claimed. 
Regarding claim 12, Maeda or Maeda/Bowers further discloses that front pieces have a cover layer (3) that can comprise of a transparent cover layer (30) and a second cover layer (35) that can be integrated together (Maeda, par. 0092) as one full “layer”, which, in one embodiment stemming from this embodiment (par. 0118), can have projection parts (7) “formed on” the second cover layer (35) suggesting that these parts are separate from the layer below (par. 0118; Fig. 9). It is noted that Fig. 9 shows the structure before the substrate (back piece) has been attached to the structure by the second molding step, but as discussed above, and shown in, e.g., Fig. 2 above.   
These projection parts (7) (Maeda, Fig. 9) are interpreted as equivalents to the claimed intermediary pieces (in view of Applicant’s Fig 3C and par. 0030 of the specification as published, and is used only as a guide for interpreting the claims and is not being used to improperly impart limitations on the claims) because they would be formed separately from the substrate layer (or “back piece” of claim 10 above) and the remainder of the cover layer. Additionally, it is considered inherent that the recess and protrusion would form at least a portion of the decorative feature, since there are no additional steps recited here that would appear to further limit this element and what is claimed is essentially the result of the manipulative steps. 
Additionally or alternatively, Maeda additionally discloses (Figs. 5-6) a structure showing a cover layer (3) having multiple recesses (5) and corresponding protrusions (5) (Fig. 5). In Fig. 6, the substrate layer (4) (back piece) is shown as combined with the structure in Fig. 5 to produce the complete structure. 
It is noted that in order to modify the embodiment of Fig. 5 to meet the claimed structural limitations, it would be necessary to solidify material within the “gaps” (producing the intermediary pieces) before molding the remainder of the back piece onto the surface (now flat once the gaps are filled) within a mold. Maeda further teaches that the AES resin can cause the cover layer resin to partially soften, deforming parts of the protrusions (5’) by an application of pressure (Maeda, Fig. 6, par. 0104), which would change the desired patterning. It is noted that the claim does not require a particular material for the intermediary pieces. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 5 above to first mold a selected resin such that does not deform the parts within the “gaps,” and solidify it into a uniformly thick layer, before placing the AES layer on the now-flat surface, such that the protrusions are not deformed by the high temperature of the AES resin.      
Regarding claims 13, Maeda or Maeda/Bowers discloses the subject matter of claim 12 above, which includes the uniform thickness of the intermediary and cover pieces together, but does not explicitly disclose that the intermediary pieces are made of the same resin as the first resin. 
Regarding the resin choice, it has been held that the selection of a known material based on its intended use supports a case of prima facie obviousness. However, Maeda uses a resin comprising polycarbonate within one or both cover layers (Maeda, par. 0086, 0092), and does not provide any reason or motivation to change the resins for the engaging parts (7) as shown in Fig. 10. However, because Maeda demonstrates that polycarbonate resins are known for purposes of producing these structures, it would have been obvious to one of ordinary skill in the art to have further specified that the resin of the claimed intermediary layer is the same as the cover.
Additionally or alternatively, as described above, Maeda teaches that the AES resin can cause the cover layer resin to soften and deform (Maeda, par. 0104) and explains that it does so due to its higher melting point. Therefore, it would have been obvious to one of ordinary skill in the art to have selected a resin with the same or a lower melting point, such that the same resin would have been an obvious selection given the fact that it would have the same melting point and is already being used for producing the cover layer.  
Regarding claims 14-15, Maeda or Maeda/Bowers further discloses that a design layer (2) is indium (a metalloid) deposited on the rear surface of the cover layer (3) by a vapor deposition process as claimed (Maeda, par. 0088).
Regarding claim 16, Maeda or Maeda/Bowers discloses the subject matter of claim 11 as discussed above, and further discloses that there is a cover layer (3, 35) that has a back surface with a series of recesses and protrusions (Maeda, Fig. 2) and the substrate layer (4) has a front surface (in contact with the back surface of the cover layer) that correspond as claimed. Additionally, it is interpreted that the recesses and protrusion that are present would inherently meet the limitation regarding the decorative feature as claimed.  
Regarding claim 19, Maeda or Maeda/Bowers discloses the subject matter of claim 12 as discussed above, and the molding process (Maeda, par. 0086 and 0090) describes a process where the pieces are placed into a single combination mold, such that they must be placed such that the thickness of a back piece to be formed (in claim 12) must be accounted for in such a mold in order to form a structure in accordance with, e.g., Maeda, Fig. 1. Therefore, it is inherent that the thickness of the cover and intermediary pieces combined together as placed into a mold of a proper size, would necessarily and inherently account for the protrusions/recesses as claimed, or else the structure would not appear to be formed in the correct manner, because there would be “lumps” or “holes” on the surface of the finished article if these protrusions and recesses are not accounted for in combination with the overall thickness of the intermediary and cover pieces together. Therefore, it is additionally inherent that the protrusions/recesses of the claimed back piece would be related to the overall thickness of the cover and intermediary pieces as claimed.  
Regarding claim 20, Maeda or Maeda/Bowers discloses the subject matter of claim 19 as discussed above. This claim defines a further limitation to the “vehicle” which is part of the intended use statement “for a vehicle” in the preamble of claim 1 which is the structural item that will eventually use the claimed radome. Therefore, it does not appear that this statement meaningfully limits the invention of producing the claimed radome, except in that it must be produced such that it is capable of placement onto a vehicle and is the correct size for placement onto a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process above to further specify that the radome is of an appropriate size for placement onto a vehicle for use as claimed.    
However, additionally or alternatively, Maeda further discloses that the radio wave transmission cover can be used with an autonomous vehicle as claimed (par. 0005). In view of this suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the vehicle can use the radio wave transmission cover with a radar device in order to perform autonomous driving as claimed.   
Regarding claims 22-23, Maeda or Maeda/Bowers discloses the subject matter of claim 11, and Fig. 12 appears to illustrate these features as recited in these claims, with an edge that is thicker than the middle region as shown Maeda, Fig. 12(b). 
These two regions show the different linear curvatures as described in the claim. This is illustrated in the reproduced drawing below, with a further reference to Examiner’s Answer of 7/16/2020 (previous) at p. 5-6 for further explanation if needed. 

    PNG
    media_image2.png
    372
    342
    media_image2.png
    Greyscale
 
Regarding claim 24, Maeda or Maeda/Bowers discloses the subject matter of claim 11, and as discussed above in claim 11, the plastic material inherently causes the EM or radio waves to be filtered or attenuated when passing through the material such that it would cause some reduction at any incidence angle of the radome. 
Claims 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2008/0233367), alternatively in view of Bowers (US 2010/0265158) as applied to claims 13 or 16 above, and further in view of Sugiura et al. (US 2015/0086731), hereinafter Suguira.
Regarding claim 17-18 and 21, Maeda or Maeda/Bowers discloses the subject matter of claims 13/16 as discussed above, but does not appear to explicitly disclose the resins being the same, or the curved shape. However, Maeda further discusses how the two cover layers (30) and (35) use the same resin, such that they are compatible, and can be “firmly integrated” with one another (par. 0092). Therefore, in order to make the back piece and cover piece “compatible” with each other, such that they can become “firmly integrated” with one another to form a unitary structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to have further specified that the resins used for both of these pieces is the same resin, as claimed.
Regarding the curved shape, it has been held that changes in shape or size in the absence of unexpected results supports a case of prima facie obviousness. Furthermore, Suguira discloses a similar method of making a similar cover for a vehicle that comprises a non-linear curvature with respect to the outer structure, as claimed (e.g. Suguira, Figs. 1 and 16), demonstrating that such a change in shape does not appear to affect to functioning of the device since it is used similarly as that in Maeda. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process above to further specify the curved shape of the back surface of the back piece, such that the overall structure would also have a curved structure as claimed, and such a linear curvature would be constant in these shapes for all outer surfaces as recited in claim 21, as noted above. 
Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the reference does not teach the claim limitations as amended. 
In response, Examiner first points out that the amendment to the claim of “determining a first non-uniform thickness for a back piece of the radome that minimizes radar attenuation through the radome with respect to a radar device” is inherent in a step of molding a piece having such a configuration as in Maeda, Fig. 12. It is inherent that such a thickness would have first been “determined” prior to molding it in the steps above, and as such, this argument is not found persuasive. Additionally, Merriam-Webster’s online dictionary defines minimize as “to reduce or keep to a minimum” and accordingly, the BRI of “minimize” would still have the broadest meaning of “to reduce” and does not require any particular value as drafted. As such, amended claim 11 and new claim 24 would be met by the updated rejection above since the plastic material would serve to reduce radar attenuation. 
Second, as is shown in Maeda, Fig. 12, there is at least one back piece and at least one front piece making up a “radome” and thus this newly-added limitation is also met by the reference. As such, the rejections are maintained as outlined above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742